Citation Nr: 1606867	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-21 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a bilateral foot disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   

The Veteran testified before the undersigned in July 2014.  A copy of the transcript is of record. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he currently suffers from a bilateral foot disability stemming from his active duty service, and the use of improperly fitting boots.  He testified at his July 2014 BVA Hearing that after his period of active duty service, his feet were further injured at Officer's Candidate School and he was subsequently medically discharged. 

Service treatment records reflect that the Veteran complained of foot trouble in a report of medical history completed in May 1970 at service separation. A clinical examination of his feet was normal at that time.  Records from his service with the New York National Guard have not been located.  An August 1976 document does confirm that the Veteran was medically disqualified from Officer's Candidate School because of "diabetes and swollen feet."

The Veteran asserts that he has suffered from bilateral feet pain since service.  It is unclear what current diagnoses are associated with his bilateral feet. 

In light of the evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral foot disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disability.  After securing any necessary authorization from him, obtain all identified treatment records.  

In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   

2.  Following the development in Remand paragraph 1, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his bilateral foot disability and its relationship, if any, to his military service, or any incident thereof.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his bilateral foot disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

